Title: 1789 Septr. 16. Wednesday.
From: Adams, John
To: 


       Mr. Elsworth informed me That Governor Randolph of Virginia, opened the Convention at Philadelphia, and offered a Project of a Constitution. After him several other Members proposed Plans, some in Writing, others verbally. A Committee was at length appointed to take them all into Consideration, the Virginia Scheme being the Ground Work. This Committee consisted of Governor Rutledge of S.C., Mr. Wilson of Philadelphia, Mr. Gorham of Massachusetts, and Mr. Elsworth of Connecticut. When the Report of this Committee, had been considered and discussed, in the Convention it was recommitted to Governeur Morris, Mr. Maddison and some others.
      